Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/29/2021 has been entered.

	
Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Amanda Schnepp at 512 334-2916 on 9/14/2021.

In claim 38, paragraph (d1) the phrase “in the presence of 0.1 M to 1.0 M LiCl salt;” is replaced with “in the presence of 0.1 M to 0.7 M LiCl salt;”

Claim 130 is rewritten as follows:
The method of claim 38, wherein the phase separation solution of (d1) comprises 0.05% (w/v) to 1% (w/v) domiphen bromide.

3. 	The following is an Examiner’s statement of reasons for allowance: 
In view of Applicant’s amendments to the claims and arguments of record, the rejections of record are withdrawn.
The prior art does not teach or fairly suggest the increased yield in a method of isolating plasmid DNA by alkaline lysis comprising a step where the plasmid DNA is captured to a mineral matrix in a buffer comprising domiphen bromide and between 0.1 M to 0.7 M LiCl salt. Specifically, Figure 6E of Applicant’s disclosure demonstrates that the claimed range of LiCl salt results in an unexpected and substantial boost in the recovery of DNA plasmid (see also pgs. 52-53 of Applicant’s specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. 	Claims 38, 102-111, 120-124, and 127-130 are allowed. 

Examiner Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633